DETAILED ACTION
	This Office Action is in response to an Application, filed 18 November 2019, wherein the Claims 1-6 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This Application claims foreign priority to CN 201910306982X, filed 17 April 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


a.) The claims are narrative in form and replete with indefinite language. The steps which go to make up the method must be clearly and positively specified. The steps must be organized and correlated in such a manner as to present a complete operative method. The claims must be in one sentence form only. Note the format of the claims in the patents cited. See e.g. the method Claim 8 in US Patent 8339259 . 

b.) In Claim 1, the terms “the default calendar”, “the system”, “the unit”, “the leader”, and “the day” lack antecedent basis for the limitations in the claim.

c.) In Claim 2, the term “the type configuration” lacks antecedent basis in the claims.

d.) In Claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

e.) In Claim 3, the term “the database server” lacks antecedent basis in the claims.

f.) In Claim 4, the terms “the readjustment” and “the actual situation” lack antecedent basis in the claims.



Claim 5 fails to cure the deficiencies of its respective parent claim and thus inherits the rejection of its parent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The entirety of Claim 1 is directed to an abstract idea because the limitations fall within the “Mental Processes” and “Certain Methods of Organizing Human Activity” groupings of abstract ideas. Specifically, the entirety of Claim 1 could be performed by a manager at a company manually scheduling employees with pen and paper based upon the given employee information, dates, etc. or a manager using an excel sheet on their computer to perform the same.
This judicial exception is not integrated into a practical application because Claim 1 does not recite any additional elements. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because Claim 1 does not recite any additional elements.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barney et al. (US 20110161128) in view of Herman et al. (US 20170098181).

As to Claim 1, Barney discloses an emergency on-duty arrangement method is characterized in that shown in the following steps: Step 1: On-duty settings, The on-duty calendar and on-duty rules are set first, including adjusting the default calendar of the system, marking special festivals and holidays and important guarantee period, presetting the on-duty staffing and on-duty arrangement rules (Paragraphs [0031]-[0034][0042][0043] describe how the sets of rules and worker profiles are input/created by an admin and initiated by the system to utilize during the automatic scheduling procedure – rules and profiles including worker time-off requests, holidays, qualifications, etc.); Step 2: On-duty personnel management, For the management of on-duty personnel of the unit, it is required to initialize the on-duty personnel information of the unit, including the name, work unit, post, gender, mobile phone number and on-duty phone, On-duty personnel information can be input manually or imported (Paragraphs [0027]-[0029] describe the worker profiles input to the system that include name, email address, numbers, work/job class, department, pay, etc.); Step 3: On-duty arrangement, Shift arrangement can be conducted after the on-duty (Paragraphs [0041]-[0047] provide an example of the automatic schedule arrangement method that also allows a admin to override conflicting rules/profiles being scheduled; See also Paragraphs [0048]-[0052]; See Paragraph [0038] for how scheduling can be performed daily, monthly, etc.); Step 4: On-duty table query, After the completion of the on-duty arrangement, the current and historical shift arrangement, the on-duty status in months, and the on-duty details of the unit and its affiliated units can be seen, Meanwhile, the on-duty information for a designated time period through the export function can be exported, and the on-duty table can be printed (See Figs. 17-26 for various example displays of shift, scheduling, duty statuses, units, etc. accessible by the admin and/or department leaders); Step 5: On-duty table reporting, The on-duty arrangement results are reported to the leader in charge for approval (Paragraphs [0041]-[0047] provide an example of the automatic schedule arrangement method that also allows a admin to override conflicting rules/profiles being scheduled). 
Barney does not explicitly disclose Step 6: Examination and approval of on-duty tables, The leader in charge notifies the on-duty personnel of the on-duty information by means of text 
In an analogous art, Herman discloses Step 6: Examination and approval of on-duty tables, The leader in charge notifies the on-duty personnel of the on-duty information by means of text messages, WeChat or e-mail after examining and verifying the current on-duty table (Paragraphs [0124]-[0128] describe how the generated assignments and schedules can be printed, emailed, push notification, and others); Step 7: On-duty logs, All kinds of situations happening the day on duty are recorded, including information receiving, event reporting and other emergencies (Paragraphs [0026][0092] describe the information maintained by the system for use in scheduling that includes all logged emergency calls, incidents, etc. with their associated details such as time, place, officers, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the automatic scheduling system put forth by Barney, to include the data logging and scheduling notification techniques put forth by Herman.
The suggestion/motivation for doing so would have been to improve the scheduling algorithm by storing more pertinent information and notifying workers of their scheduling assignments faster with notifications.

As to Claim 2, Barney discloses is characterized in that the on-duty setting mentioned also includes the type configuration of on-duty personnel, such as shift leaders and duty officers, the on-duty rule setting is configured based on the on- duty type (working days, (Paragraphs [0031]-[0034][0042][0043] describe how the sets of rules and worker profiles are input/created by an admin and initiated by the system to utilize during the automatic scheduling procedure – rules and profiles including worker time-off requests, holidays, qualifications, etc.; Paragraphs [0027]-[0029] describe the worker profiles input to the system that include name, email address, numbers, work/job class, department, pay, etc.).

As to Claim 3, Barney/Herman disclose is characterized in that the management of the on-duty personnel mentioned also includes importing the on-duty personnel information from emergency address books and designing the structure of tables on the database server, including on-duty personnel tables, tables for emergency address book and relational tables (Barney: Paragraphs [0026]-[0031] disclose the worker profiles, rules, user profiles, etc. being stored by the system in the database) (Herman: Paragraph [0026] describes how information may be obtained from computer-aided dispatch data and a police departments Record Management System (RMS) to assist in the scheduling process). Motivation provided above with reference to Claim 1.

As to Claim 4, Barney discloses characterized in that the on-duty arrangement mentioned also includes the readjustment according to the actual situation to prevent temporary changes of the on-duty personnel after the completion of automatic arrangement (Paragraphs [0041]-[0047] provide an example of the automatic schedule arrangement method that also allows a admin to override conflicting rules/profiles being scheduled; See also Paragraphs [0048]-[0052]).

As to Claim 5, Barney/Herman disclose characterized in that the on-duty query mentioned also includes on-duty statistics, users can make statistics of the on-duty type and the number of on-duty shifts in a designated period of time, The statistical results can be shown in the form of lists and views, and also can be exported (Barney: See Figs. 17-26 for various example displays of shift, scheduling, duty statuses, units, etc. accessible by the admin and/or department leaders).

As to Claim 6, Barney/Herman disclose is characterized in that the on-duty examination and approval mentioned also includes returning to the on-duty arrangement for revision if not approved and submitting again, or pushing the on-duty arrangement to the emergency portal site if approved (Herman: Paragraphs [0124]-[0128] describe how the generated assignments and schedules can be printed, emailed, push notification, and others). Motivation provided above with reference to Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Esposito (US 20150339620) discloses an automatic scheduler that takes into account various external information to generate scheduling assignments.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459